UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-1409



CHARLES B. PERRY,

                                                           Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR;
CANNELTON INDUSTRIES, INCORPORATED,

                                                          Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-0524-BLA)


Submitted:   August 5, 1999                 Decided:   August 10, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles B. Perry, Petitioner Pro Se. Steven D. Breeskin, Deputy
Commissioner, Christian P. Barber, Sarah Marie Hurley, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C.; Paul Edwin Frampton,
BOWLES, RICE, MCDAVID, GRAFF & LOVE, Fairmont, West Virginia, for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Perry seeks review of the Benefits Review Board’s de-

cision and order affirming the administrative law judge’s denial of

black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986

& Supp. 1999).   Our review of the record discloses that the Board’s

decision is based upon substantial evidence and is without revers-

ible error.   Accordingly, we affirm on the reasoning of the Board.

See Perry v. Cannelton Industries, No. 98-0524-BLA (Mar. 19, 1999).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2